Citation Nr: 0009160	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
currently rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


INTRODUCTION

The veteran had active military service from July 1948 to 
December 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 1997, a statement of the 
case was issued in February 1997, and a substantive appeal 
was received in April 1997.  In August 1999, the veteran and 
his spouse testified at a personal hearing before the 
undersigned member of the Board sitting at the RO. 


REMAND

Preliminary review of the claims file reveals that pertinent 
evidence has been made of record subsequent to the February 
1997 statement of the case.  While the veteran submitted an 
April 1999 audiology report at the August 1999 hearing with a 
waiver of RO consideration, certain VA medical records were 
subsequently made of record, and it does not appear that 
preliminary RO review of such evidence has been waived by the 
veteran as to those items.  See generally 38 C.F.R. §§ 19.37, 
20.1304(c) (1999). 

Further, the Board notes that at the August 1999 Board 
hearing, the veteran expressly raised a new claim of 
entitlement to service connection for psychiatric disability 
secondary to his service-connected bilateral hearing loss.  
Moreover, it appears from certain testimony that an implicit 
new claim of entitlement to service connection for tinnitus 
has been raised.  

Under the circumstances, the case is hereby REMANDED to the 
RO for the following actions:

1.  Any pertinent VA medical records (not 
already in the claims file) should be 
obtained and made of record.  Appropriate 
follow up should be undertaken on the 
February 15, 2000, request for medical 
records from Dr. Eric P. Loudermilk.  Any 
records obtained should be associated 
with the claims file. 

2.  The RO should develop and adjudicate 
the issues of entitlement to psychiatric 
disability secondary to the service-
connected bilateral hearing loss and 
entitlement to service connection for 
tinnitus.  The veteran and his 
representative should be informed of the 
determinations and furnished notice of 
appellate rights and procedures. 

3.  After completion of the actions 
outlines in paragraph 1 above, the RO 
should review the claims file and 
determine whether entitlement to an 
increased rating for service-connected 
bilateral hearing loss.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The purpose of this remand is comply with applicable 
regulations.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



